Defendants' assignments of error upon this appeal cannot be sustained.
Plaintiff is seized in fee and in possession of the land described in the complaint, subject to the rights of defendants; defendants, by virtue of reservations in deeds under which plaintiff owns said land, own the minerals in same. Defendants went upon the land and did the various thereon as alleged in the complaint. The jury upon competent evidence has so found. Under a charge which is free from error, such acts, or some of them, were found by the jury to constitute trespasses upon the rights of plaintiff. The damages were assessed by the jury, upon sufficient evidence, under instructions which are well sustained, both upon principle and by authoritative decisions of this Court. The judgment is affirmed. There is
No error.